Citation Nr: 0739851	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  03-34 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for hepatitis C to 
include whether new and material evidence has been received 
to reopen the claim.  

2.  Entitlement to service connection for claimed cirrhosis 
of the liver, to include as secondary to service-connected 
diabetes mellitus.  




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1970 to 
July 1973.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claims, because the issues go to the 
Board's jurisdiction to reach and adjudicate the underlying 
claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board notes that a September 2006 RO rating decision 
denied the veteran's claim for compensation for hepatitis C 
with cirrhosis of the liver due to medical treatment rendered 
by VA in 1974.  This matter is referred to the RO for all 
indicated action.  

In December 2006, the Board remanded the issues on appeal for 
further development by the RO.  

The Board notes that the veteran's attorney withdrew from 
representation in an April 2006 letter.  In a September 2006 
letter, the veteran was told that he could contact VA for a 
listing of recognized veterans' service organizations and/or 
representatives.  The veteran did not respond to this letter 
or otherwise indicate his desire for other representation.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  In a May 1974 rating action, the RO denied the original 
claim of service connection for hepatitis; as the veteran did 
not timely appeal, the decision became final.  

3.  In July 2000, the RO denied the veteran's petition to 
reopen his claim of service connection for hepatitis based on 
the fact that no new and material evidence had not been 
received.  

4.  The evidence received since July 2000 bears directly and 
substantially on the claim on appeal and is neither 
cumulative nor redundant; by itself or in combination with 
the other evidence, it is so significant that it must be 
considered in order to fairly adjudicate the claim.  

5.  The service medical records show that the veteran was 
treated for acute viral hepatitis during service in August 
1972.  

6.  The veteran was first diagnosed with hepatitis C in 
November 1998, many years after service.  

7.  The currently demonstrated hepatitis C is not shown to 
have been innocently acquired due to a documented risk 
activity in service or other event or incident of the 
veteran's period of active service.  

8.  The veteran currently is not shown to have cirrhosis of 
the liver that is due to an event or incident of his period 
of active service or that is caused or aggravated by the 
service-connected diabetes mellitus.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for hepatitis.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).  

2.  The veteran does not have disability manifested by 
hepatitis C due to an innocently acquired disease or injury 
that was incurred in or aggravated by service; VA 
compensation benefits are not payable for any disability due 
to drug abuse 38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.301, 3.159, 
3.303, 3.307, 3.309 (2007).  

3.  The veteran does not have a disability manifested by 
cirrhosis of the liver due to an innocently acquired disease 
or injury that was incurred in or aggravated by active 
service; nor is any proximately due to or result of his 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In April 2001, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

In May 2000 the RO sent the veteran notification of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The veteran was afforded time to respond before the RO issued 
the February 2003 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims and has been afforded ample opportunity to 
submit such information and evidence.  

An October 2002 letter, a November 2003 letter, an August 
2005 letter, and a January 2007 letter satisfy the statutory 
and regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The letters advised the veteran that VA was responsible for 
getting relevant records from any Federal Agency including 
medical records from the military, VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claims, and of the evidence of 
record.  The Board finds that he has accordingly been 
constructively invited to give VA all the relevant evidence 
in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the October 2002 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in the January 
2007 letter.  

The Board's decision denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
He has not identified, and the file does not otherwise 
indicate, that there are any other VA or non-VA medical 
providers having existing records that should be obtained 
before the claims are adjudicated.  

The December 2006 Board remand asked the veteran to provide 
information of the names and addresses of who has treated him 
since 2005 so that the RO could obtain the treatment records.  
However, the veteran did not respond to the RO's request for 
information.  

The veteran had a VA examination in August 2005 for his 
service-connected diabetes mellitus and the VA examiner 
commented on the veteran's hepatitis C and cirrhosis of the 
liver.  

The Board notes that VCAA does not require a VA medical 
examination unless the medical evidence of record is not 
adequate or sufficient for the appropriate legal action or 
unless there has been a material change in the disability.  
Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  

The Board finds that the veteran's VA treatment reports and 
August 2005 VA diabetes examination are sufficient to 
adjudicate the veteran's claim.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


A.  New and Material Evidence 

The Board notes that VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of the claimant.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed prior to August 29, 2001, 
as in this appeal, Title 38, Code of Federal Regulations, 
3.156(a) defines new and material evidence as evidence that 
was not previously submitted to agency decision makers which 
bears directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
adjudicate the claim.  38 C.F.R. § 3.156(a) (2000).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The veteran submitted his original claim of service 
connection for hepatitis in March 1974.  A May 1974 rating 
decision denied service connection on the basis that on VA 
examination in March 1974 the veteran did not have any 
residuals of hepatitis.  The veteran was notified of the 
denial and did not file a timely appeal.  

In April 2000, the veteran filed a petition to reopen his 
claim of service connection for hepatitis C.  In a July 2000 
rating decision, the RO denied reopening of the claim on the 
basis that new and material evidence had not been submitted.  

In March 2001 the veteran filed to reopen his claim of 
service connection for hepatitis C.  

The evidence associated with the record since the July 2000 
rating decision includes VA treatment reports from 1998 until 
August 2005 and an August 2005 VA examination for diabetes 
mellitus that discussed the veteran's hepatitis C.  

The Board accordingly finds that the evidence associated with 
the record since the July 2000 rating decision is new and 
material evidence.  

Specifically, this includes the November 2002 VA clinical 
summary and his VA treatment report from July 2003, as well 
as the August 2005 VA examination report.  

This evidence is new and material because it was not 
previously submitted to agency decision makers and it bears 
directly and substantially on the specific matter of whether 
the veteran had a hepatitis C infection that was related to 
service and must be considered in order to fairly adjudicate 
the claim.  


B.  Service connection for hepatitis C 

The veteran asserts that his hepatitis C is related to 
exposure to risk factors during military service in that he 
was treated for active viral hepatitis in August 1972.  

Also, service connection may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The induction physical examination was negative for any 
notation or symptom of hepatitis.  In February and March 
1972, the veteran was hospitalized for malaria with secondary 
splenomegaly and anemia.  He underwent a percutaneous liver 
biopsy during this hospitalization.  

The service medical records show that, in August and 
September 1972, the veteran was treated for active viral 
hepatitis.  In May 1973, he reported by way of history that 
he had used "I.V. drugs on occasion."  

During his separation physical examination, a history of 
malaria and hepatitis was noted; however, there was no other 
notation of active hepatitis or liver condition.  
Significantly, the examination was negative for identifying 
body marks, scars or tattoos.  

In March 1974, shortly after service, the veteran was 
hospitalized by VA for a ruptured spleen and a history of 
malaria.  He underwent an exploratory laparotomy and 
splenectomy.  There was noted to have been about 2,000 cc. of 
blood in the peritoneal cavity, and he was noted to have been 
given 3 units of blood transfusion during the admission.  

In November 1998, the veteran had a liver biopsy that 
revealed chronic hepatitis C and inflammation of the liver.  

In August 2000, the veteran had a Hepatitis Clinic Physician 
Pre-Treatment Evaluation.  He was noted to have been 
diagnosed with hepatitis C in 1999.  The veteran's possible 
exposures to hepatitis C were listed as being episodes of IV 
drug use in service in 1970 when he reported using clean 
needles and a 1974 blood transfusion during a splenectomy.  

In a November 2002 VA clinical summary, the veteran was noted 
to have been diagnosed with hepatitis C in 1998.  His risk 
factors for liver disease included those of a history of IV 
heroin use and a 1974 blood transfusion for a splenectomy.  

Another risk factor noted was that of a reported tattoo in 
1972.  The VA physician stated that it was at least as likely 
as not that the veteran's hepatitis C was related to his in-
service drug use.  

In a July 2003 VA treatment note, under social history, a 
history of hepatitis C from a blood transfusion for a 
ruptured spleen was recorded.  

At an August 2005 VA examination, the veteran was noted to 
have a past history of tattoos, IV drug use and a 1974 blood 
transfusion.  The VA examiner stated that it was anybody's 
guess where the veteran got his hepatitis C.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The Board notes that the November 2002 VA physician gave a 
medical conclusion that was not speculative and was based on 
a review of the relevant evidence and an examination of the 
veteran.  

The Board notes in reference to other statements made in 
connection with VA treatment and examination that a medical 
opinion expressed in speculative language does not provide 
the degree of certainty required for medical nexus evidence.  
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

On this record, the Board finds only two reported risk 
activities in service that have been linked to the 
development of the veteran's hepatitis C.  As the veteran is 
not shown to have had any tattoos or related exposure in 
medical records referable to service, any current assertions 
related to such a risk activity in service cannot be found to 
be credible for the purposes of this decision.  Rather, the 
remaining identified risk activity that is documented in the 
service medical records would be that of intravenous drug 
usage.  

The Board notes that direct service connection may be granted 
only when a disability or cause of death was incurred or 
aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.301(a).  

Organic disease and disability that is a secondary result of 
the chronic use of drugs and infections coinciding with the 
injection of drugs will not be considered of willful 
misconduct origin. (See paragraph (d) of this section 
regarding service connection where disability or death is a 
result of abuse of drugs.)  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will 
not be considered of misconduct origin. 38 C.F.R. § 
3.301(c)(3).  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. § 
3.1(m).  

VA's Office of General Counsel has confirmed that direct 
service connection for a disability that is the result of a 
veteran's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998).  

Given the facts presented in this case, the Board finds that 
claim of service connection for hepatitis C must be denied.  
The veteran in this regard is not shown to have developed 
hepatitis C as the result of a documented risk activity that 
is not related to his abuse of drugs while on active duty.  
As such, VA compensation benefits for any resulting liver 
pathology including claimed cirrhosis would not be payable on 
this basis.  


C.  Service connection for cirrhosis of the liver

The veteran also asserts that he has cirrhosis of the liver 
as a result of his service-connected diabetes mellitus.  

The Board notes that service connection also may be granted 
for disability that is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  

When diagnosed with hepatitis C in November 1998, the 
veteran's liver biopsy only revealed an inflamed liver.  

Both the July 2003 and February 2005 VA treatment notes 
stated that the veteran had hepatitis C without evidence of 
cirrhosis of the liver.  In addition, the August 2005 VA 
examination found that the veteran did not have cirrhosis of 
the liver.  

Therefore, on this record, the veteran is not shown to have a 
current disability manifested by liver cirrhosis that can be 
causally linked to any event or incident of his service or to 
his service-connected diabetes mellitus.  

The Board notes that Congress specifically limits service-
connected disease or injury to cases that have resulted in a 
disability, and in the absence of a proof of present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The Board also notes, after careful review of the record, 
that there is no competent evidence to show that any current 
liver disease was caused or aggravated by the service-
connected diabetes mellitus.  

After a careful review of the record, the Board finds that, 
absent a showing of a current liver disability, the claim of 
service connection on an incurrence or secondary basis must 
be denied.  



ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for hepatitis, the appeal to this 
extent is allowed.  

Service connection for hepatitis C is denied. 

Service connection for claimed cirrhosis of the liver, to 
include as secondary to his service-connected diabetes 
mellitus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


